NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

B. L. G-H,                         )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-2801
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Polk
County; Mark H. Hofstad, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, Ft. Myers; and Joseph
Thye Sexton, Assistant Regional Counsel,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee; and Helene S. Parnes,
Senior Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.